Citation Nr: 0600656	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-10 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability and, if so, whether service connection 
is warranted. 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  In an unappealed decision dated in August 1994, the RO 
determined that new and material evidence adequate to reopen 
the veteran's claim for a psychiatric disability had not been 
submitted; the veteran did not file a timely appeal in 
response to the RO's determination.

3.  Evidence added to the record since the RO's decision of 
August 1994, which includes additional service clinical 
records, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.

4.  The veteran's psychiatric disability, schizophrenia began 
several years after service and is not the result of a 
disease, injury, or other incident in service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), (c) (2001).

2.  The grant of service connection for a psychiatric 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection a psychiatric disability is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.

The veteran filed his application to reopen his claim of 
entitlement to service connection for a psychiatric 
disability in May 1996 and the RO's initial unfavorable 
decision was issued in August 1996, prior to the enactment of 
the VCAA.  In Pelegrini II, the Court clarified that where 
notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court stated 
that the claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
April 2004, the veteran's service connection claim was 
readjudicated and a supplemental statement of the case was 
provided to the veteran in July 2005, prior to the September 
2005 certification to the Board, such that he had adequate 
opportunity to respond to the remedial VCAA notice prior to 
Board consideration of the merits of his case.  Moreover, as 
will be discussed below, the veteran had adequate notice of 
the evidence needed to substantiate his pending claim.  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  While the April 2004 letter informed the 
veteran of the definition of new and material evidence, the 
Board finds that additional documentation contained in the 
claims file fully advised him of the evidence necessary to 
substantiate his service connection claim.  Specifically, the 
April 1998 statement of the case and the July 2005 
supplemental statement of the case included 38 C.F.R. 
§ 3.303, the regulation governing service connection.  Such 
provides that, to establish entitlement to service 
connection, the evidence must demonstrate that a particular 
injury or disease resulting in disability was incurred 
coincident with military service, or, if preexisting such 
service, was aggravated therein.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
April 2004 letter advised the veteran that VA was responsible 
for obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  Such letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  The 
letter also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The April 2004 letter indicated that the veteran 
must provide enough information about his records so they can 
be obtained from the proper source and that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  As indicated previously, the letter 
also notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2004 letter advised the 
veteran that, if there was any other evidence or information 
that he believed would support his claim, to inform VA, and, 
if such evidence was in his possession, to send it to VA.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran was afforded a VA examination in April 1998 for 
the purpose of adjudicating his service connection claim.  
However, the examining physician indicated that there were no 
service records available for review prior to examination and 
the veteran provided most of the information in the 
evaluation.  Even so, the Board finds a current VA 
examination to determine whether the veteran's claimed 
psychiatric disability is etiologically related to service is 
not necessary to decide the claim.  As the veteran's service 
medical records are negative for complaints, treatment, or 
diagnosis pertinent to a psychiatric disability, any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  Therefore, there is no 
competent basis upon which to conclude that the veteran's 
current psychiatric disability is related to service.  Thus, 
the Board concludes that there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.


II.  Laws and Regulations

A.	New and Material Evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Where the new and material 
evidence consists of a supplemental report from the service 
department, the former decision will be reconsidered by the 
agency of original jurisdiction.  38 C.F.R. § 3.156(c) 
(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

B.	Service Connection for a Psychiatric Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychosis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Laypersons are not qualified to render an opinion concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Reasons and Bases

A.	New and Material Evidence.

The veteran's claim was initially denied after review of the 
service medical records, which included no references to 
treatment of a psychiatric disorder.  When the veteran 
attempted to reopen his claim, he did not present additional 
records showing treatment in service or within a short period 
after service.  However, at his hearings in May 1998 and in 
October 2003, the veteran asserted that he was hospitalized 
for a period after he returned from Vietnam in the spring of 
1972.  As a result of the veteran's statements, further 
development has been undertaken, and, in 2004, VA obtained 
additional service clinical records.  These additional 
service clinical records confirm the veteran's assertion that 
he had treatment beginning in April 1972 at Cutler Army 
Hospital in Massachusetts.

Because additional service clinical records have been 
obtained which confirm some of the veteran's assertions about 
the timing of his treatment at Army medical facilities, the 
claim must be reopened for reconsideration under the 
provisions of 38 C.F.R. § 3.159(c).


B.	Service Connection for a Psychiatric Disability

When a veteran's claim is reopened, the claim must be 
reviewed on the basis of the entire record.  However, the 
current claim has been decided under the laws and regulations 
governing questions of new and material evidence rather than 
those governing the underlying merits of the claim.  For this 
reason, before reviewing the claim on the basis of the entire 
record, it is necessary to consider whether the appellant has 
had adequate notice and opportunity to be heard with regard 
to the underlying claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this case, in the course of the development of the claim 
the appellant has been provided with information about the 
requirements for service connection.  In the  statement of 
the case of April 1998, for example, the RO outlined the 
principles related to service connection.  Similarly, in the 
VCAA letter of April 2004, the explanation of the evidence 
needed to substantiate the claim included references to the 
requirements for service connection, such as that the 
evidence should show incurrence or aggravation of the 
disability in service.  Furthermore, the claim has been under 
development for several years, during which the veteran and 
his representative have consistently argued the case on the 
basis of the underlying requirements for service connection, 
with the veteran repeatedly arguing that he was treated for 
his psychiatric disorder while still in service.

The record shows that the veteran has had adequate notice and 
adequate opportunity to be heard with regard to the 
underlying claim.  Therefore, the claim may now be reviewed 
on the merits, taking into account the entire record.

To establish a basis for the grant of service connection, the 
evidence must show that the veteran has a current disability, 
that there was a disease or injury in service, and that the 
current disability is connected to the disease or injury in 
service.

In this case, there is no controversy as to whether the 
veteran currently has a psychiatric disability. He has been 
treated at VA facilities for several years, and, although 
there have been some variations in the reporting of his 
diagnosis, the record includes several clear diagnoses of 
schizophrenia, which is the disorder for which the veteran is 
claiming service connection.  Accordingly, the veteran has 
met the first requirement for the grant of service 
connection: he has a current psychiatric disability.

With regard to the connection between the current disability 
and the veteran's active service, the veteran asserts that he 
was treated for a psychiatric disability at the time he was 
being separated from service, and the psychiatric disability 
treated at that time was, according to the veteran, the 
beginning of his schizophrenia.

Several items of evidence support the veteran's contentions 
regarding the continuity of his psychiatric disability from 
service to the present.  When the veteran was examined at a 
VA facility in September 1993, he told the VA examiner that 
his psychiatric problems started when he was on the way home 
from Vietnam.  Subsequent VA treatment and examination 
reports include many references to the beginning of his 
psychiatric problems in service.  When he was examined at a 
VA facility in April 1998, it was reported that he had had 
psychiatric symptoms since service.  Treatment records 
including both outpatient and inpatient records dating from 
the early 1990s to the recent past include repetitions of 
this medical history.  And finally, in June 2004, a VA 
physician who had been treating the veteran a VA domiciliary 
reported that the veteran had schizophrenia and that he "was 
first treated and diagnosed with schizophrenia in 1972."

Thus, there is ample medical evidence relating the veteran's 
schizophrenia to his active service.  However, the entire 
body of evidence must be taken into account.  And, when 
weighing the evidence, it is necessary to consider, as the 
United States Court of Appeals for Veterans Claims has made 
clear, that the Board is not bound to accept medical opinions 
based on history supplied by the veteran where that history 
is unsupported by the evidence.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 
op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993).

Examination of the entire record in this case makes it very 
clear that the history reported by the veteran has been 
repeated several times, but the veteran's report is 
inconsistent with the service medical records.  When the 
veteran filed his first claim in 1991, the complete service 
medical and clinical records were not in the claims folder.  
The service medical records available at that time were 
completely devoid of references to schizophrenia or any other 
psychiatric disorder.  With an incomplete record under 
review, the veteran repeatedly asserted that there were 
missing records, which would verify his assertions of 
treatment of schizophrenia in service.

However, the veteran's service personnel records and the 
missing service clinical records have recently been obtained, 
and these records are inconsistent with the assertions.  His 
service personnel records show that he began to have 
difficulties in Vietnam in February 1972, when he was found 
in possession of a vial of heroin.  In association with 
disciplinary action, he was sent to a service drug treatment 
center in Long Binh, where it was reported that the diagnosis 
was "Improper use of opium, opium alkaloids or their 
derivatives.  Involvement Intensity-Minimal; Rehabilitation 
Potential-excellent."  Shortly afterward, he was returned to 
the United States, where he was sent to at Cutler Army 
Hospital, Fort Devens, Massachusetts, where it was reported 
that the diagnosis was "improper use of drugs, not involving 
addiction or dependence."  It was further noted that the 
"Patient is not interested in a rehabilitation program, he 
does not feel he has a drug problem."

Thus, it is clear that the veteran's assertions of treatment 
for schizophrenia or another psychiatric disorder in service 
are inconsistent with the reports filed by the physicians who 
actually observed him at Long Binh and Cutler Army Hospital 
from February 1972 to May 1972.  The veteran was treated for 
no disorders other than improper drug use, which the 
attending physicians determined to be the result of 
misconduct, not addiction or dependence.  The only diagnosis 
reported by these physicians was improper drug use; neither 
schizophrenia nor any other psychiatric disorder was 
diagnosed.

In light of these contemporary records, it is clear that the 
records dating from the early 1990s to the present are wrong 
in repeating a history of treatment for schizophrenia or a 
psychiatric disorder other than drug abuse in service.   The 
references in the VA treatment records and examination 
reports are simply reiterations of the veteran's self-
reported history.  For example, the most specific account of 
the veteran's treatment in service, the VA physician's letter 
of June 2004 is simply wrong in reporting that the veteran 
was "first treated and diagnosed with schizophrenia while in 
service in 1972."   That statement reflects the veteran's 
erroneous account, not the physician's judgment based on 
review of the history reflected in the service personnel 
records and the service medical and clinical records.  For 
the same reasons, to the extent that other VA medical reports 
refer to the veteran's history of psychiatric treatment in 
service, such reports are inaccurate.  

With regard to the veteran's treatment in service, the 
statements in the veteran's service personnel, medical, and 
clinical reports, which were written by persons who actually 
observed the veteran in 1972, are far more convincing than 
the VA medical reports dating from 1991 to the present.  
Accordingly, the clear preponderance of the evidence supports 
a finding that the veteran was not treated for his current 
psychiatric disorder in service.

The veteran has also asserted that he had treatment shortly 
after service at Fairfield Hospital in Connecticut and 
Bellevue Hospital in New York.  Under VA laws and 
regulations, service connection may be granted based on a 
presumption of incurrence in service, if the evidence shows 
that a psychosis, such as schizophrenia, was manifested to a 
compensable degree with one year after service.  Accordingly, 
any treatment records from Fairfield or Bellevue that might 
show a diagnosis of schizophrenia in 1972 or 1973 are 
potentially important to the veteran's claim.

VA has tried to assist the veteran in obtaining the records 
from Fairfield and Bellevue; but the attempts have failed, 
and recent information establishes that such records cannot 
be obtained.  In February 1994, the RO informed the veteran 
that the records from Bellvue Hospital and Fairfield Hills 
hospital were needed to support his claim.  The RO asked the 
veteran to either obtain the records or, alternatively, fill 
out forms authorizing VA to request the records.  In February 
1995, the RO informed the veteran that Bellevue Hospital had 
not responded to a request for records and that the veteran 
needed to provide clarification of the address of Fairfield 
Hills Hospital.  In March 1995 the RO sent a follow-up letter 
to Bellevue Hospital.  In May 1995 the RO informed the 
veteran that Bellevue Hospital had not responded and asked 
the veteran for assistance in obtaining the records.  In July 
1995 the RO informed the veteran that his claim had been 
denied because he had not provided the information regarding 
medical records from Bellevue Hospital and Fairfield Hills 
Hospital.  Finally, in conjunction with the veteran's current 
claim, VA contacted Bellevue Hospital and learned that all 
records from 1972 had been purged.  VA also contacted the 
Town Clerk of Newtown, Connecticut, in order to obtain 
information about the Fairfield Hospital, but the Town Clerk 
responded that the hospital had been closed in 1996.

In the absence of documentation of the veteran's treatment in 
1972, the only supporting evidence of such treatment is the 
veteran's testimony.  However, the veteran's testimony as to 
the history of his psychiatric illness has been demonstrated 
to be unreliable.  It is not clear whether the veteran's 
inaccurate statements are the result of his self-interest or 
the result of his current psychiatric illness, but, in either 
case, his unreliability undermines the credibility of his 
statements regarding treatment in 1972.  Furthermore, the 
veteran is not competent to make a diagnosis.  Therefore, 
even if his assertions regarding symptoms were accepted, such 
assertions by a layperson would not be sufficient to confirm 
that a diagnosis of psychosis would have been warranted in 
the first year after service.  The earliest medical 
documentation of the veteran's current psychiatric illness 
dates from the early 1990s, or approximately 20 years after 
his active service ended.  For these reasons, the clear 
preponderance of the evidence is against a finding that 
manifestations of schizophrenia were present in 1972 or early 
1973.

As the clear preponderance of the evidence establishes that 
the veteran's current psychiatric disability, schizophrenia, 
began several years after service and is not the result of a 
disease or injury in service.  The grant of service 
connection is not warranted.

  
ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disability is granted.

Service connection for a psychiatric disability is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


